United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                    UNITED STATES COURT OF APPEALS                     April 27, 2004
                             FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 03-60448
                             Summary Calendar


                         KASSA WOLDEMARIAM LEMMA,

                                                                  Petitioner,

                                   versus

                 JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                  Respondent.


               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 893 067


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges

PER CURIAM:*

      Kassa Woldemariam Lemma challenges the decision of the Board

of   Immigration   Appeals   (BIA)   dismissing      his   appeal    from     the

Immigration    Judge’s    (IJ)   denial   of   his   petition    for    asylum,

withholding of removal, and relief under the Convention Against

Torture (CAT).

      The BIA’s finding that Lemma failed to establish eligibility

for asylum is supported by the requisite substantial evidence.

See Mikhael v. INS, 115 F.3d 299, 304 (5th Cir. 1997); Faddoul v.


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
INS, 37 F.3d 185, 188 (5th Cir. 1994).         And, because Lemma is not

eligible for   asylum,   he    cannot   meet   the   higher   standard   for

withholding of removal.       See Faddoul, 37 F.3d at 188.       Moreover,

Lemma failed to exhaust his claim for relief under the CAT,

therefore this court is without jurisdiction to consider it.             See

Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).

     Lemma’s claim that the IJ erred in excluding evidence under 8

C.F.R. §§ 3.33 and 287.6 (certification of foreign documents and

translations) fails because he has not demonstrated substantial

prejudice as a result of the exclusion.        See Molina v. Sewell, 983

F.2d 676, 678 (5th Cir. 1993).          His claim that his due process

rights were violated by such exclusion under 8 C.F.R.           § 287.6(b)

fails for the same reason.       See Anwar v. INS, 116 F.3d 140, 144

(5th Cir. 1997).

                                                                 DENIED




                                    2